Citation Nr: 1026809	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  09-13 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1. Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.

2. Entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated as noncompensably disabling.

3. Entitlement to an increased evaluation for hemorrhoids, 
currently evaluated as noncompensably disabling.

4. Entitlement to service connection for a bone deficiency of the 
left wrist, to include as secondary to the Veteran's service 
connected postoperative residuals of a ganglion of the left 
wrist.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to March 1955, 
and from May 1956 to May 1959.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that denied the Veteran's claims on appeal.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a) 
(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from March 
1952 to March 1955, and from May 1956 to May 1959.

2.  On March 10, 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran that 
a withdrawal of this appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been 
met.  38 U.S.C.A. § 7105(b) (2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the appellant's representative, in two statements received 
at the Board in March 2010, indicated that the Veteran requested 
that all present claims and appeals actions cease.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


